Kao, Chief Judge:
Certain merchandise covered by the above-enumerated protest was classified by the collector of customs as articles or wares, not specially provided for, composed wholly or in chief value of steel, in paragraph 397 of the Tariff Act of 1930, as modified by the Sixth Protocol of Supplementary Concessions to the General Agreement on Tariffs and Trade, 91 Treas. Dec. 150, T.D. 54108, and assessed with duty thereon at the rate of 19 per centum ad valorem.
Plaintiff herein contends that said articles should properly have been classified as machines and parts thereof, not specially provided for, in paragraph 372 of said act, as modified by the sixth protocol, supra, for which duty at the rate of liy2 per centum ad valorem is provided.
By stipulation of the parties hereto it has been agreed as follows:
It is hereby stipulated and agreed by and between counsel for the Plaintiff and the Assistant Attorney General for the United States, Defendant, that the items marked “A” and initialed JZ by Commodity Specialist J. Zeikel on the invoice covered by the above-named protest, which were assessed with duty at 19% ad valorem under Paragraph 397, Tariff Act of 1930 as modified, T.D. 54108, consist of hand operated air pumps the same in all material respects as the merchandise which was the subject of decision in the case of Victoria Distributors, Inc. v. United States, C.D. 2639, and therein held classifiable as other machines, finished or unfinished, not specially provided for, under Paragraph 372 of the same act, with duty at the modified rate of 1114% ad valorem.
It is further stipulated and agreed that the record in the case of Victoria Distributors, Inc. v. United States, C.D. 2639, be incorporated in the record in this case, and that the protest be submitted on this stipulation.
Upon the agreed facts of record and following the cited authority, we hold that the items of merchandise marked and initialed as aforesaid should properly have been classified as machines and parts thereof, not specially provided for, in paragraph 372 of the Tariff *194Act of 1930, as modified by tlie sixth protocol, supra, and subjected to duty at the rate of HV2 per centum ad valorem. That claim in the protest is, therefore, sustained. As to all other merchandise and all other claims, the protest is overruled.
Judgment will be entered accordingly.